Citation Nr: 1004493	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-21 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's claim for entitlement to service 
connection for degenerative disc disease, lumbar spine 
(claimed as low back disorder), and if so, entitlement to 
service connection for degenerative disc disease, lumbar 
spine.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a heart disorder, 
to include an aortic aneurism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Decatur, Georgia, and a June 2007 rating decision of the 
VA RO in St. Petersburg, Florida.  The Board notes that both 
claims have been transferred to the RO in Atlanta, Georgia.  

The Veteran was afforded a Board hearing, held by the 
undersigned, in December 2009.  A copy of the hearing 
transcript has been associated with the record.  No 
testimony was offered on the issue of service connection for 
heart disability.

The Board further notes that, although evidence was received 
since the most recent statement of the case (SOC), the 
Veteran submitted a signed statement waiving his right to RO 
consideration of all evidence received after April 16, 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for 
degenerative disc disease, lumbar spine, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO 
denied the Veteran's claim for entitlement to service 
connection for degenerative disc disease, lumbar spine.

2.  Evidence received since the June 2005 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for entitlement to service connection for 
degenerative disc disease, lumbar spine.

3.  Hearing loss is attributable to service.  

4.  A heart disorder, to include an aortic aneurism, was not 
manifest during service, was not manifest within one year of 
separation, and any current a heart disorder, to include an 
aortic aneurism, is not attributable to service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied service 
connection for degenerative disc disease, lumbar spine, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008), 38 
C.F.R. § 20.300 (2009).

2.  Evidence received subsequent to the June 2005 decision, 
with respect to service connection for degenerative disc 
disease, lumbar spine, is new and material; the claim for 
service connection for degenerative disc disease, lumbar 
spine, is therefore reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2009).

3.  Hearing loss was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2009).
4.  A heart disorder, to include an aortic aneurism was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred or aggravated therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss 
each piece of evidence).  The analysis below focuses on the 
most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a) (2009).  

There has been a significant change in the law with the 
enactment of VCAA. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In the instant case, the 
appellant's application to reopen his claim for entitlement 
to service connection for degenerative disc disease, lumbar 
spine, as well as his claim for entitlement to service 
connection for hearing loss, are both granted herein.  As 
such, any deficiencies with regard to VCAA for these issues 
are harmless and non-prejudicial.  This includes notice in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), in 
which the Court addressed directives consistent with the 
VCAA with regard to new and material evidence.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008, and several portions of the revisions are 
pertinent to the claim at issue.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Specifically, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

In this case, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A letter dated in 
July 2005, prior to the initial adjudication of his claim, 
informed the Veteran of the information necessary to 
substantiate his claim for service connection for a heart 
disorder.  He was also informed of the evidence VA would 
seek on his behalf and the evidence he was expected to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio, at 187.  As the Veteran's 
claim for service connection for a heart disorder is denied 
herein, notice with regard to the assignment of a disability 
rating and effective date is not required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, 
to the extent available.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

Regarding the Veteran's claim for service connection for a 
heart disorder, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The 
Board has therefore considered whether a VA medical 
examination or opinion should be obtained prior to the 
adjudication of the Veteran's claim for service connection.  
See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2008).  
In this case, the Board finds that a VA examination is not 
necessary to determine whether any cardiac disorders are 
related to his period of honorable service, as the standards 
of the Court's decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA 
to make a decision on the claim.  Id at 81. 

However, as explained below, there is no competent medical 
evidence of a diagnosis for any cardiac disorder, either in-
service or within one year following service, or indication 
of a medical nexus between a cardiac disorder and his period 
of service.  In light of these findings, the second and 
third prongs of McLendon have not been met.  A medical nexus 
opinion, under the circumstances presented in this case, is 
not warranted, as there is no competent evidence that any 
currently-diagnosed cardiac disorders are related to the 
Veteran's service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or the Court.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

The RO originally considered and denied the Veteran's claim 
for service connection for degenerative disc disease, lumbar 
spine, in June 2005.  At that time, his claim was denied due 
to the fact that no medical evidence was of record to 
demonstrate that a lumbar spine disability was linked to a 
shell fragment wound sustained during his period of 
honorable service.  The Veteran did not perfect an appeal.  
Therefore, the June 2005 rating decision is final.  See 38 
U.S.C.A. § 7105.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  Where a Veteran served 90 days or more during 
a period of war or during peacetime service after December 
31, 1946, and degenerative disc disease became manifest to a 
degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  The Court held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2009).  The Court has held that, 
when "new and material evidence" is presented or secured 
with respect to a previously and finally disallowed claim, 
VA must reopen the claim.  See Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that 
in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  
In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports 
the Veteran's claim as required by Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Evidence of record at the time of the most recent final 
decision, in June 2005, included service treatment records, 
VA outpatient treatment reports, and an April 2005 VA 
examination.  Since the prior final denial, new evidence has 
been added to his claims file.  The Veteran's file now 
contains additional VA treatment reports, a March 2007 VA 
examination, additional VA outpatient records, private 
medical records, and a December 2009 Board hearing 
transcript.

As noted above, the Veteran's claim for service connection 
was denied in June 2005 because evidence of record did not 
demonstrate that a lumbar spine disability was linked to a 
shell fragment wound sustained during his period of 
honorable service.  However, new evidence of record includes 
numerous private medical reports from January 2005 through 
August 2007 in which the Veteran's private physician 
(W.J.K., MD) linked his current lumbar spine disorder to his 
period of active service.  The physician noted that the 
Veteran's x-rays contain evidence of retained shrapnel, and 
that his low back symptoms (which include  pain and the 
inability to completely rotate his body) are related to the 
shrapnel wound.  See Statements, January 2005, March 2006, 
and March 2007.  The Board notes that, although the 
Veteran's physician has linked his shrapnel wound to his 
current low back disorder, the physician did not clearly 
identify the underlying disability or provide any type of 
rationale for his opinion.  Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion).



During the Veteran's December 2009 hearing, he testified 
that an exploding shell blew him off of a bulldozer, causing 
his shell fragment wound as well as a traumatic low back 
injury.  As such, the Veteran presented a new causal theory 
to establish a possible etiology from his current lumbar 
spine disorder to his period of active service.  In 
addition, the Veteran testified that he has experienced back 
pain since that incident occurred, and that he had not 
injured his back post-service.  See Transcript, pp. 3-5.  It 
bears noting that the Veteran is presently service connected 
for the residual scar caused from a shell fragment wound.

As such, the private medical reports, as well as the 
December 2009 Board hearing transcript are new, in that they 
were not of record at the time of the prior, final denial in 
June 2005.  Also, the Board finds that the new evidence of 
record is material as to the issue on appeal, in that by 
itself or when considered with previous evidence of record, 
the additional evidence suggests a possible nexus between 
any current low back (lumbar spine) disability and the 
Veteran's period of active service.  Furthermore, this 
evidence, when considered with the evidence already 
associated with the claims folder and the other more recent 
evidence, raises a reasonable possibility of substantiating 
the claim.  Therefore, with regard for the Veteran's claim 
for entitlement to service connection for lumbar spine 
disability, new and material evidence has been received 
since the RO's June 2005 decision, and the Veteran's claim 
is reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156 (2009).

III.  Service connection

The Veteran claims that he suffers from bilateral hearing 
loss as a result of exposure to acoustic trauma during his 
period of active service.  He also claims that he suffers 
from several cardiac disorders that are related to the 
stress (psychological) of active combat.  See VA Form 9, May 
2007 and June 2009.

As noted above, in order to establish service connection for 
a claimed disability, the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in active military service or, if pre-existing 
active service, was aggravated therein.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  Where a 
Veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
sensorineural hearing loss or a cardiac disorder became 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. § 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).  The Court held that, in order to prevail on the 
issue of service connection on the merits, there must be 
medical evidence of (1) a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Hickson.

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of 
proof for combat-related claims.  See 38 U.S.C.A. § 1154(b) 
(2002); 38 C.F.R. § 3.304(d).  Specifically, if a combat 
veteran presents satisfactory lay or other evidence of 
service incurrence or aggravation of a disease or injury, 
which is consistent with the circumstances or hardships of 
his service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service; those two questions require 
medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).



Hearing loss

The Court has held that "the threshold for normal hearing is 
from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 
5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 
does not preclude service connection for a current hearing 
disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a relationship between 
the Veteran's service and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  See 38 C.F.R.§ 3.303(d) (2009).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  Neither the Board nor the Veteran is competent to 
supplement the record with unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385 (2009).


At the outset, the Board notes that the Veteran has been 
diagnosed with bilateral sensorineural hearing loss.  Thus, 
the first element of Hickson is satisfied, in that the 
Veteran has demonstrated the existence of a current 
diagnosis.  See VA examination report, March 2007.

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of 
bilateral hearing loss.  There is no diagnosis of hearing 
loss, or complaints of reduced hearing capacity, within his 
service treatment records.  However, in-service acoustic 
trauma has been conceded by the RO in this case.  See Rating 
Decision, June 2007.  On separation in November 1945, 
administration of a whispered voice test was 15/15, 
bilaterally.

In conjunction with his appeal, the Veteran was afforded a 
VA audiological examination for compensation purposes in 
March 2007.  The examiner noted a review of the claims file.  
The Veteran reported military acoustic trauma consisting 
noise exposure resulting from his duties as a combat 
operations engineer (armored bulldozers), as well as two 
explosions during which the Veteran was in close proximity.  
He also reported 40 years of post-service noise exposure to 
power tools, without hearing protection.

At the time of the examination, puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
65
70
80
LEFT
40
55
55
70
85

At the time of the examination, testing revealed that the 
Veteran's bilateral hearing loss met the level of disability 
under 38 C.F.R. § 3.385.  Puretone air and bone conduction 
thresholds revealed moderately-severe to severe 
sensorineural hearing loss in the right ear, mild to 
profound sensorineural hearing loss, bilaterally, with 
speech recognition of 44 percent in the right ear and 48 
percent in the left.  The examiner opined that it was 
possible that a portion of the Veteran's bilateral hearing 
loss was caused by in-service acoustic trauma.  The examiner 
further noted that it was also as likely as not that the 
Veteran's hearing loss was the result of years of post-
service noise exposure.  

As to the Veteran's assertions that his hearing loss has 
been present since his period of active service, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that lay evidence is one type of evidence that 
must be considered, and competent lay evidence can be 
sufficient in and of itself.  The Board, however, retains 
the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence 
of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example difficulty hearing, and sometimes 
not, for example, a form of cancer), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends 
to the first two as well.  Whether lay evidence is competent 
and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing 
between competency (a legal concept determining whether 
testimony may be heard and considered) and credibility (a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted)).  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).


In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.  First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.  If so, the 
Board must weigh that evidence against the other evidence of 
record.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009).  

In this case, the Veteran can attest to factual matters of 
which he had first-hand knowledge, such as in-service noise 
exposure.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Furthermore, the Veteran can attest to 
decreased hearing over time.  The undersigned found the 
Veteran credible in both respects.  As a finder of fact, the 
Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).

Upon review of the record, the Board concedes that the 
Veteran was exposed to significant, in-service noise 
exposure.  The Veteran is also competent to report hearing 
loss since his period of service.  The VA examiner of March 
2007 conceded that, at least in part, the Veteran's 
decreased hearing may be related to in-service acoustic 
trauma.  In that regard, recognition must be given to the 
Courts holding in Mittleider v. West, 11 Vet. App. 181 
(1998) wherein it was held that when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition.

As such, the evidence in this case is so evenly balanced so 
as to allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  Therefore, 
the Veteran's claim for service connection for bilateral 
hearing loss must be granted.

Heart disorder, to include an aortic aneurism

At the outset, the Board notes that the Veteran has been 
diagnosed with coronary artery disease, a history of sudden-
death status post myocardial infarction with emergent stent 
placement (surgery date of September 6, 2002), ischemic 
cardiomyopathy, mitral regurgitation, and essential 
hypertension.  See Private report, March 1, 2005.  An 
additional private treatment report noted an abnormal aorta, 
with a maximum diameter of 2.5 x 2 cm.  See Private report, 
May 12, 2005.  Thus, the first element of Hickson is 
satisfied, in that the Veteran has demonstrated the 
existence of a current diagnosis.  

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of any 
cardiac disorder.  There is no diagnosis of any disorder 
named above within his service treatment records.  On 
separation in November 1945, the Veteran's cardiovascular 
system was deemed "Normal."  See Separation examination, 
November 20, 1945.

The earliest evidence of a cardiac disorder within the 
Veteran's record is a VA outpatient treatment report dated 
May 8, 2002.  At that time, the Veteran was diagnosed with 
hypertension.  The Veteran underwent left heart 
catheterization to inserted an intraaortic balloon pump in 
September 2002.  At that time, he was diagnosed with 
hypertension, hypotension, and ventricular ectopy post acute 
myocardial infarction.  See Discharge summary, September 13, 
2002.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not 
complained of the maladies at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999).

As to the Veteran's assertions that his cardiac disorders 
are causally related to his period of active service, the 
Federal Circuit, as noted in detail above, held that lay 
evidence is one type of evidence that must be considered, 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and
 otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan.  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

Here, the Veteran stated that he was not diagnosed with a 
heart condition during active duty, but that his combat 
service contributed to the development of his heart 
condition.  See VA Form 9, May 8, 2007.  Indeed, no 
allegation has been made that the Veteran's heart disorders 
had their onset in service or that there has been a 
chronicity of heart disability since service.  He instead 
asserts that his heart disability was somehow caused by the 
stresses of active service.  The Board again notes that the 
Veteran can attest to factual matters of which he had first-
hand knowledge, such as in-service chest pains or other 
cardiac symptoms.  See Washington.  However, as a lay 
person, he has not been shown to be capable of making 
medical conclusions, thus, his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As such, the Veteran has not 
been shown to be competent to establish an etiological nexus 
between his current diagnosis and the stress that he 
experienced during his period of active duty.  In other 
words, while the Board will accept his assertions that he 
was scared and stressed in combat situations, there remains 
absolutely no competent evidence that relates the Veteran's 
in-service fear and stress to his heart disabilities that 
were diagnosed many years post-service.  

While the Board concedes that the Veteran may have been 
exposed to in-service combat stress such as coming under 
enemy gun fire, the record is simply devoid of any medical 
evidence linking the Veteran's myriad of cardiac disorders 
to his period of active service.  Further, the Board finds 
it to be particularly significant that the Veteran's record 
is negative for medical documentation of a complaint, 
relating to a heart disorder, until 2002, more than four 
decades after the Veteran's separation from active duty.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999).  Although 
this factor is clearly not dispositive of the Veteran's 
claim, the Board notes again that the record lacks competent 
medical evidence to demonstrate that the Veteran's current 
cardiac disorders are related to his period of active 
service.  As such, the elements of Hickson have not been 
satisfied.  Although the Veteran has a current diagnosis of 
several cardiac disorders, none have been linked directly to 
his period of active service via competent, medical 
evidence. See Huston v. Principi.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The 
preponderance is against the Veteran's claim for entitlement 
to service connection for a heart disorder, and therefore 
his claim must be denied.


ORDER

New and material evidence has been received to reopen the 
Veteran's claim for entitlement to service connection for 
degenerative disc disease, lumbar spine.

Entitlement to service connection for hearing loss is 
granted.

Entitlement to service connection for a heart disorder, to 
include an aortic aneurism, is denied.


REMAND

Although the Board regrets any further delay in adjudicating 
the Veteran's claim, pursuant to the duty to assist, the 
issue of entitlement to service connection for a low back 
disability must be remanded for further development.

As noted above, the Veteran's claim for service connection 
was denied in June 2005 because evidence of record did not 
demonstrate that a lumbar spine disability was linked to a 
shell fragment wound sustained during his period of 
honorable service.  However, new evidence of record includes 
numerous private medical reports from January 2005 through 
August 2007 in which the Veteran's private physician linked 
his current lumbar spine disorder to his period of active 
service.  Specifically, the physician noted that the 
Veteran's x-rays contain evidence of retained shrapnel, and 
that his low back symptoms (which include pain and the 
inability to complete rotate his body) are related to the 
shrapnel wound.  See Statement, January 2005.  There was no 
clear discussion as to whether the concussive effects of the 
blast that caused the shell fragment wound had resulted in 
an injury to the spine.

The Board notes that, although the Veteran's physician has 
linked his shrapnel wound to his current low back disorder, 
the physician did not include a detailed rationale as to how 
retained shell fragment wounds may have led to degenerative 
disc disease of the lumbar spine.  

While the Veteran was afforded a VA examination in March 
2007, which resulted in a diagnosis of moderately-advanced 
degenerative changes of the lumbosacral spine, the examiner 
did not discuss whether the Veteran's lumbar spine 
disability may have been caused via traumatic injury, as 
alleged by the Veteran and his representative during the 
December 2009 Board hearing.  See Transcript, pp. 3-5.  
Instead, the examiner only opined as to whether the 
Veteran's low back diagnosis was linked to the residuals his 
in-service shell fragment wound.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary 
to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  
As such, the Veteran's claim for entitlement to service 
connection a low back disorder must be remanded for an 
additional examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC should arrange for the Veteran 
to be scheduled for a VA orthopedic 
examination to determine the nature and 
etiology of any currently-diagnosed back 
disorder.  After examination and review of 
the claims folder, to include the service 
treatment records pertaining to the 
Veteran's in-service back injury, the 
Veteran's December 2009 hearing testimony, 
and the private nexus opinions of record, 
to include the January 2005, March 2006 and 
March 2007 opinions from Dr. K, the 
examiner should address the following:

For any back disorder identified, 
is it at least as likely as not 
that the disability originated 
during active service, or is 
otherwise related to active 
service, to include either 
residuals of an inservice shrapnel 
wound, or the purported traumatic 
event resulting from the impact of 
the detonation.  

The claims file must be made available 
to the examiner and the examiner should 
indicate in his/her report whether or 
not the claims file was reviewed.  The 
examiner should specifically note a 
review of the Veteran's service 
treatment records and subsequent private 
medical records, to include the January 
2005 positive opinion.  A rationale for 
any opinion expressed should be 
provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

2.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim should be readjudicated.  
If the claim on appeal remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


